Mr. Justice Cooke delivered the opinion of the court: This is an appeal from a judgment of the county court of Vermilion county ordering a sale of the property of appellant for road and bridge taxes of the town of Love and for the taxes of the village of Ridge Farm. The objection to the road and bridge taxes of the town of Love is, that the commissioners of highways, at their meeting on the first Tuesday in September, did not determine or certify to the board of supervisors the amount necessary to be raised for the proper construction, maintenance and repair of roads and bridges, but did determine upon and certify a levy of sixty-one cents on each $100 valuation of the property in the township. This was not a compliance with the statute, which requires the amount, and not the tax rate, to be determined and certified at the meeting on the first Tuesday in September. (People v. Illinois Cenrtral Railroad Co. 270 Ill. 485; People v. New York Central Railroad Co. 271 id. 231.) This objection should have been sustained. The total amount of the tax levied by the village of Ridge Farm for the fiscal year 1914 was $3900, and included in this was the item “for the purpose of defraying the expense of fuel and light in the sum of $2300.” Appellant objected to this item and paid the proportion of the village tax represented by the balance of the tax levy. The objection to this item is that it embraces more than One purpose and that the purposes embraced within the item are not stated separately and in detail, and the ordinance does not afford the appellant an opportunity to determine what amounts were intended to be levied for either of the purposes embraced in the item. Section 1 of article 8 of the Cities and Villages act.(Hurd’s Stat. 1913, p. 283,) provides that the board of trustees of villages shall each year ascertain the total amount of appropriations for all corporate purposes, and “by an ordinance specifying in detail the purposes for which such appropriations are made and the sum or amount appropriated for each purpose respectively,” levy the amount so ascertained upon all the taxable property within the village. This statute contemplates that each purpose for which money is levied shall be set out separately and in detail in the tax levy ordinance. It cannot be successfully contended that a levy for fuel for the village for one year and a levy for light for the village for one year are not for separate and distinct purposes, and this provision of the statute requires that these purposes should be set out separately. This was an improper item to be incorporated in the tax levy ordinance, and the objection to it should have been sustained. The judgment of the county court is reversed and the cause remanded, with directions to sustain the objections to the road and bridge taxes of the town of Love and to the taxes of the village of Ridge Farm. Reversed and remanded, with directions.